                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    ARMSTRONG AIR CONDITIONING &
    HEATING OF CENTRAL FLORIDA,
    INC. d/b/a ARMSTRONG AIR &
    HEATING, INC.,
                                                       Case No. 6:20-cv-00449-RBD-GJK
         Plaintiff,

    v.

    LENNOX INDUSTRIES, INC.,

         Defendant.


         LENNOX INDUSTRIES INC.’S SECOND SHORT-FORM DISCOVERY MOTION

           Lennox served its First Requests for Production to Plaintiff on May 5, 2020, 163 days ago.

Yet, as of the date of this Motion, Armstrong has not produced a single document. Armstrong

has also refused to provide any reliable information on when it will (1) begin production or (2)

substantially complete its production.        By contrast, Lennox (which received Armstrong’s

document requests shortly after Lennox served its Requests), has already produced nearly 2,000

documents constituting over 5,000 pages. 1 Moreover, Lennox has informed Armstrong that it

anticipates substantially completing its document requests by the end of this month.

           Lennox has repeatedly tried to resolve Armstrong’s refusal to timely produce documents.

Indeed, Lennox has asked Armstrong on at least ten occasions when its production will begin and

end, including on July 6, July 14, July 24, July 31, August 27, August 28, September 22, September

25, October 2, and October 12, 2020. In response, Armstrong has only made false promises.




1
    Lennox’s production was delayed by a medical issue. Armstrong is aware of that fact.
        For example, on July 30, 2020, Armstrong represented that it would provide a timeline for

its production within two weeks. However, two weeks passed without any word from Armstrong.

Further, on August 31, 2020, Armstrong said that its rolling production would commence the week

of September 7, 2020. That production never occurred.

        Lennox anticipates that Armstrong will claim that its production is delayed by Lennox’s

recent request that Armstrong use new keywords. That is a red herring. The addition of new

keywords does not explain why Armstrong has not produced a single document in 163 days.

Lennox’s keyword request in September did not impact Armstrong’s ability to produce documents

in June, July or August. Armstrong should have engaged in a proper document production wherein

it produces the documents originally requested, and then supplement its production with any new

agreed-upon keywords (just as Lennox did). Such a process ensures a timely production of

documents and is not unduly burdensome since Armstrong can remove from its keyword searches

documents that it already produced (so it need not review them again).

        Lennox has waited more than five months for Armstrong to produce documents. Lennox

sought not be dragged into court on meritless claims, and then be left endlessly waiting for

Armstrong to produce documents that purportedly support its allegations. Armstrong is the

plaintiff, and it is time for it to prove or dismiss its claims.

        Lennox requests that this Court Order Armstrong to (1) provide a date certain by which its

document production will begin and end (with the production starting no later than October 22 and

ending no later than November 13) and (2) file a certification on such dates that it has complied

with the Court’s Order. Further, Lennox should not be required to incur fees to force Armstrong

to comply with the discovery rules. Thus, Lennox requests that the Court award it fees for having

to file this Motion. See Fed. R. Civ. P. 37(a).




                                                    2
       Pursuant to Local Rule 3.01(g), counsel for Lennox personally conferred with counsel for

Plaintiff on numerous occasions and they could not agree on a resolution to the issues in this

motion. Such conferrals occurred through the ten emails cited above, and during several telephone

conversations, including one on September 25, 2020.

Dated: October 15, 2020.                            Respectfully Submitted,


                                            By:     /s/ I. William Spivey, II
                                                    I. William Spivey, II, Esquire
                                                    Florida Bar No. 701076
                                                    Courtney M. Keller, Esquire
                                                    Florida Bar No. 0028668
                                                    Colin S. Baker, Esquire
                                                    Florida Bar No. 0066352
                                                    GREENBERG TRAURIG, P.A.
                                                    450 South Orange Avenue
                                                    Suite 650
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 420 1000
                                                    Facsimile: (407) 420 5909
                                                    Email: spiveyw@gtlaw.com
                                                             kellerc@gtlaw.com
                                                             bakerco@gtlaw.com
                                                             nef-iws@gtlaw.com
                                                             FLService@gtlaw.com

                                                    /s/ Steven J. Rosenwasser
                                                    Steven J. Rosenwasser
                                                    Georgia Bar No. 614908
                                                    GREENBERG TRAURIG, LLP
                                                    Terminus 200, Suite 2500
                                                    3333 Piedmont Road NE
                                                    Atlanta, Georgia 30305
                                                    Telephone: (678) 553-2100
                                                    Facsimile: (678) 553 2212
                                                    Email: rosenwassers@gtlaw.com

                                                    Attorneys for Defendant
                                                    Lennox Industries, Inc.




                                               3
                               CERTIFICATE OF SERVICE

        I hereby certify that, on October 15, 2020, a true and correct copy of the foregoing

LENNOX INDUSTRIES INC.’S SECOND SHORT-FORM DISCOVERY MOTION was

served by Email and U.S. Mail upon the following counsel of record:

Byron Saintsing, Esquire
Smith Debnam Narron Drake Saintsing & Myers, LLP
4601 Six Forks Road, Suite 400
Raleigh, NC 27609
Telephone: (919) 250-2118
Email: bsaintsing@smithdebnamlaw.com

Brian L. Wagner, Esquire
Mateer & Harbert, P.A.
225 East Robinson Street, Suite 600
Orlando, FL 32802-2854
Telephone: (407) 425-9044
Email: bwagner@mateerharbert.com
        semerson@mateerharbert.com

Counsel for Plaintiff

                                                  GREENBERG TRAURIG, LLP
                                                  Terminus 200, Suite 2500
                                                  3333 Piedmont Road NE
                                                  Atlanta, Georgia 30305
                                                  Telephone: (678) 553-2100
                                                  Facsimile: (678) 553-2212
                                                  Email: rosenwassers@gtlaw.com

                                           Counsel for Defendant, Lennox Industries, Inc.


                                                  By: /s/ Steven J. Rosenwasser
                                                      Steven J. Rosenwasser, Esquire
                                                      Georgia Bar No. 614908
ACTIVE 53181512v1




                                              4
